Citation Nr: 1202984	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and brother


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran had active duty service from October 1986 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the June 2007 rating decision denied service connection for PTSD and schizophrenia as separate issues.  The Board has, however, recharacterized the issue on appeal in order to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. 

The Veteran was initially denied service connection for schizophrenia in a June 2002 rating decision.  In a May 2004 rating decision, the RO denied a request to reopen the claim for schizophrenia and also denied service connection for PTSD.  In a December 2004 rating decision, the RO continued the denial of the Veteran's PTSD claim.  The Veteran did not appeal any of these decisions and they became final.  38 U.S.C.A. § 7105.  He then attempted to reopen his schizophrenia claim, which the RO denied on the merits in an August 2005 rating decision.  He attempted to reopen the claims again and in a June 2007 rating decision, the RO denied the claims on the merits.  The Veteran submitted an August 2007 notice of disagreement and was issued an April 2008 statement of the case.  He then submitted a substantive appeal, VA Form 9, in April 2008. 

As noted, in the June 2007 rating on appeal, the RO adjudicated the issues on the merits.  However, given the procedural history as described above, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issues.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In May 2011, a Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file. 

The Board reopens the Veteran's psychiatric claim and the underlying service connection issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  The May 2004 rating decision, which denied a request to reopen a claim of entitlement to service connection for schizophrenia, and which denied a claim of service connection for PTSD claim, is final.

2.  The evidence received since the last final decision in May 2004 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disability, and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

As the instant decision reopens the claim of service connection for a psychiatric disorder, to include PTSD, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time. 

Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) 

In general, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Moreover, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (2011). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (2011). 

Additionally, the evidentiary standard for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

It is additionally noted that, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In this case, the Board finds that new and material evidence was received- however such evidence was not received within one year of the issuance of the May 2004 decision, thus it did become final.

In light of the evidence received since the most recent final May 2004 denial, the Board finds that a reopening of the Veteran's psychiatric claim is warranted. 

As noted, a May 2004 rating decision denied the Veteran's claim of service connection for PTSD based essentially on the finding that there was no diagnosis of such disability.  Also, the Board notes that the evidence of record at the time of the final May 2004 rating decision failed to support a finding that the Veteran's schizophrenia was the result of military service.  Specifically, service treatment records failed to demonstrate relevant treatment or complaints.  Post-service private records reflect treatment for psychiatric symptoms but did not relate them to active service.  Thus, the evidence received since May 2004 should directly relate to such facts (i.e., there must be a showing that the Veteran has a PTSD diagnosis related to stressor events in service; and/or a psychiatric disability shown as a result of his military service). 

In a May 2006 letter, the Veteran's treating psychiatrist, S. V., M.D., opined that the Veteran's schizophrenia and PTSD was related to his active duty experiences.  Furthermore, in statements and in his testimony, the Veteran has indicated that his psychiatric disorder started in service and has continued to the present time.  

The Board notes that the letter from Dr. S. V., coupled with the Veteran's lay statements and testimony constitutes new and material evidence as they relate directly to whether the Veteran's psychiatric disorder (to include a PTSD diagnosis) is related to his military service.  Moreover, such evidence is not duplicative or previously of record.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's psychiatric claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  

For the reasons expressed above, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD is reopened.  The merits of the issue will be addressed in the remand portion of this decision, to follow below.


ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder, to include PTSD is reopened, and to that extent only is the appeal granted.


REMAND

At the outset, the Board notes that the Veteran was afforded a VA examination in February 2007 regarding his psychiatric disability.  However, the examination report is inadequate to decide the claim.  Specifically, the examiner diagnoses schizoaffective disorder and generalized anxiety disorder with panic attacks.  He then indicates that the Veteran more likely than not suffers from a complex interaction of mood, thought, and anxiety disorders.  The examiner further found that all symptoms began during or soon following service.  It was noted that the Veteran did not meet the criteria for PTSD.  Confusingly, the examiner then stated that "no other psychiatric condition was noted."  This seems to contradict the remainder of the report, indicating multiple psychiatric diagnoses.  In any event, the examiner did not expressly state whether any current disorder is at least as likely as not due to the Veteran's service.

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the lack of clarity and lack of an express opinion in the February 2007 report, additional examination is required.  In this regard, it is noted that the May 2006 private letter written by Dr. S.V., while a basis for reopening the claim, is not itself probative enough to enable a grant of service connection at the present time.  Indeed, that May 2006 opinion was not accompanied by a rationale.  

Finally, a July 2010 letter from the Veteran's treating VA physicians indicates that he has been receiving ongoing treatment for his psychiatric disability at VAMC San Francisco.  Thus, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of the complete updated clinical records of any and all San Francisco VAMC treatment or any other VA medical facility that has treated the Veteran for his psychiatric disorder since July 2006 and associate those documents with the claims file.

2. The Veteran should also be asked if he has had any additional private treatment for his psychiatric condition.  If so, he should identify the providers and submit releases for the records.  The RO should secure complete clinical pertinent records from the sources identified.  Any negative search should be noted in the record and communicated to the Veteran.

3. Following the completion of the above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

4. Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found.  Also, the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If so, the examiner should note whether or not PTSD is based on the conceded stressor (i.e., Scud missile attack).

For any other diagnosed psychiatric disorder the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to the Veteran's military service.  

All opinions must be accompanied by a clear rationale.  If the examiner finds that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  The examiner is also asked to provide comment regarding the other medical opinions of record (i.e., Dr. S. V.'s May 2006 opinion, and the most recent July 2010 opinion offered by Drs. D.H.M. and M. H.).

5. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


